Atkinson, J.
Under proper construction, the instrument conveyed all title of the grantor individually to the grantee. If any of the provisions granting broad powers to the trustee should be construed as retaining an interest in the grantor, such provisions, would be void as repugnant to the grant. Civil Code, §§ 3718, 3607; Lewman v. Owens, 132 Ga. 484 (64 S. E. 544); 18 C. J. 256, § 200. Under this view the deed executed at a time when the evidence does not show that the defendant was insolvent was sufficient to show that title had passed out of the grantor, and that the property in dispute did not vest in the assignee in bankruptcy. Consequently the judgment overruling the demurrer to the answer, and finding in favor of the defendant on the facts of the case, must be Affirmed.

All the Justices concur.